                                                                                  USDC-SDNY
                                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                     DOC#:
                                                                                  DATE FILED: ~ / 7,t:, / f        °'.
    NATALIE YKENHOFF FLEMING,

                                      Plaintiff,
                                                                               18-CV-1527 (RA)
                             V.


    DR. ULLA K. LAASKO, MD,
                                                                           ORDER ADOPTING
                                      Defendant.                      REPORT & RECOMMENDATION



RONNIE ABRAMS, United States District Judge:

         Plaintiff Natalie Ykenhoff Fleming, proceeding prose, brought this action against

Defendant Ulla K. Laakso, a psychiatrist, alleging that Dr. Laakso had violated her"[c]ivil

[h]uman [r]ights" by making false statements in Plaintiff's treatment notes in an effort to help

Ms. Fleming's former employer, Mt. Sinai Hospital, "keep [her] out of work." Compl. at 2.

Defendant moved to dismiss Plaintiff's Complaint pursuant to Fed. R. Civ. P. 12(b)(6) for failure

to state a claim, or, in the alternative, for a more definite statement of the Complaint pursuant to

Fed. R. Civ. P. 12(e). Dkt. 16. On February 5, 2019, Magistrate Judge Barbara Moses issued a

Report and Recommendation (the "Report") (Dkt. 26), recommending that this action be

dismissed for lack of subject matter jurisdiction sua sponte pursuant to Fed. R. Civ. P. 12(b)( 1)

and 12(h)(3). 1 The Report was mailed to Plaintiff by the Clerk of Court on February 6, 2019.

         Parties may raise objections to a magistrate judge's report and recommendation within

fourteen days after being served with a copy of the recommended disposition, Fed. R. Civ. P.

72(b)(2); see also 28 U.S.C. § 636(b)(l), or within seventeen days if the parties are served by



1
  In her Report, Judge Moses also recommended that, if this Court reaches the merits, the case be dismissed for
failure to state a claim pursuant to Rule l 2(b )(6). Report at I. Because the Court agrees with Judge Moses that this
case must be dismissed for lack of subject matter jurisdiction, it does not consider the Rule 12(b)(6) motion.
mail, see Fed. R. Civ. P. 6(d). Where, as in this case, "no timely objection has been made ... a

district court need only find that there is no clear error on the face of the record in order to accept

the Report and Recommendation." Pineda v. Masonry Const., Inc., 831 F. Supp. 2d 666,670

(S.D.N. Y. 2011) (internal quotation marks omitted).

         The Court has reviewed the Report for clear error and found none. Although Plaintiff

checked off the box in her Complaint indicating that her claim arose under federal question

jurisdiction, Compl. at 2, the Court agrees with Judge Moses that she presents no "federal

constitutional or statutory question" in her allegations, Report at 8. Rather, Plaintiff accuses Dr.

Laakso of making false statements about her mental health in a psychiatric evaluation, see

Compl. at 2, 5-6, which she explicitly characterizes in her opposition brief as sounding in

defamation and slander, see Dkt. 19 at 1, 5 ("I am seeking a summary judgment on my behalf for

slander and defamation of my character and false statements made to my medical records and

evaluation."); see, e.g., Sadallah v. City of Utica, 383 F. 3d 34, 38 (2d Cir. 2004) (making clear

that defamation is a matter of state and not federal law). 2

         Nor, as Judge Moses correctly concluded, has Plaintiff established that the Court has

diversity jurisdiction over this case. See Report at 10. Although the parties appear to be diverse,

see Compl. at 3, 4 (listing the Plaintiff's residence as in New Jersey and Dr. Laakso's as in New

York), Plaintiff has not shown, or attempted to show, that the $75,000 minimum amount in

controversy is met, see 28 U.S.C. § 1332(a). In her Complaint, Plaintiff only seeks damages



2
  Judge Moses also determined that, "[r]ead generously, plaintiff's pleadings could also be construed as an effort to
assert a claim for tortious interference with plaintiff's prospective business relationship with Mount Sinai, or for
medical malpractice." Report at 9. These are both state tort law claims, however, and would thus not create federal
question}urisdiction. See Report at Highland Capital Mgmt. LPv. Schneider,-198                App'x     44 (2d-Cir.
2006) (holding that the court lacked federal question jurisdiction where plaintiff's claim against defendants was for
tortious interference with prospective business relations); Urena v. Wolfton, No. 09-CV-1107 (KAM)(LB), 2010 WL
5057208, at* 13 (E.D.N.Y. Dec. 6, 20 I 0) ("[P]laintiff's tort claims for medical malpractice against the non-federal
defendants arise under New York state law.").


                                                          2
against Defendant for: (1) "the [$]65.00 [Defendant] charged [her] [f]or paperwork," (2) her

travel expenses, and (3) an unspecified amount related to "emotional stress, aggravation and

grief" that she allegedly suffered. Compl. at 6. These factual allegations do not create "a

reasonable probability that the claim is in excess of the statutory jurisdictional amount." Scherer

v. Equitable Life Assurance Soc. of US., 34 7 F. 3d 394, 397 (2d Cir. 2003) (internal quotation

marks omitted).

         Accordingly, the Court adopts Judge Moses' Report, and dismisses this case without

prejudice for lack of subject matter jurisdiction.

         As stated in the Report and Recommendation, failure to timely object precludes appellate

review of this decision. Report at 25; see. e.g., Wagner & Wagner, LLP v. Atkinson, Haskins,

Nellis, Brittingham, Gladd & Carwile, PC, 596 F. 3d 84, 92 (2d Cir. 2010).

         The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 16.


SO ORDERED.

Dated:      February 26, 2019
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge




                                                     3
